Appeal by the employer and carrier from awards of compensation and death benefits. The issue of causal relationship between the accident and the subsequent disability and death is apparently one of fact which the board has resolved in favor of the claimant. The evidence is sufficient to support the finding. The appellants claim the benefit of former subdivision 8-a of section 15, of the Workmen’s Compensation Law which did not become effective until May 1,1944 (L. 1944, ch. 749), long after deceased had sustained his accidental injuries and had became disabled thereby. The subdivision was not retroactive in effect. Awards unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.